Citation Nr: 0416300	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  00-24 993	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an earlier effective date than February 2, 
1996, for a 100 percent rating for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an earlier effective date than April 24, 
1995, for a 100 percent rating for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION


The veteran had active service from December 1968 to 
September 1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was transferred to the RO in Oakland, 
California.  At that RO, the veteran testified at a Travel 
Board hearing before the undersigned.  

The issue of entitlement to an earlier effective date than 
April 24, 1995, for a 100 percent rating for PTSD, is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  In a November 1990 rating decision, service connection 
for PTSD was granted effective July 1990.  

2.  On April 24, 1995, the veteran was admitted to a Dual 
Diagnosis Day Treatment Interdisciplinary Treatment Plan 
program , and was treated for symptoms related to his PTSD.

3.  As of April 24, 1995, the veteran was demonstrably unable 
to obtain or retain employment.  

4.  The April 24, 1995 VA medical report is a claim for an 
increased rating for PTSD.  


CONCLUSION OF LAW

The criteria for an April 24, 1995 effective date for a 100 
percent rating for PTSD have been met. 38 U.S.C.A. §§ 1155, 
5110(a) and (b) (West 2002); 38 C.F.R. §§ 3.151, 3.155(a) and 
(c), 3.157(a) and (c), 3.400(o) (2003); 4.132, Diagnostic 
Code 9411 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of the VCAA via an October 2001 VCAA 
letter.  The claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish his claim and he was 
afforded additional time to submit such evidence.  Thus, the 
claimant has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim and notice of how his claim was still deficient.  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after", the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 11.  
Pelegrini further held that the Secretary failed to 
demonstrate that, "lack of such a pre-AOJ [agency of 
original jurisdiction]-decision notice was not prejudicial to 
the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  Id at 
13.

Satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  The prior actions of the veteran would be 
nullified by a strict reading of Pelegrini, and essentially 
place the appellant at the end of the line of cases waiting 
to be adjudicated.  This claim was originated several years 
ago.

The Board does not believe that voiding the rating decision 
would be in the best interests of the veteran in this case.  
In this case, the veteran was provided every opportunity to 
submit evidence, and to attend a hearing at the RO before a 
hearing officer or before a Veterans Law Judge at the RO or 
in Washington, D.C.  He and his accredited service 
representative did in fact appear at a hearing before the 
undersigned.  He was provided with notice of the appropriate 
law and regulations.  He was provided notice of what evidence 
he needed to submit, and notice of what evidence VA would 
secure on his behalf.  He was given ample time to respond.  
Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the veteran.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d. 1369 (Fed Cir. 2004).  

Thus, in sum, the veteran was informed of the duty to notify, 
the duty to assist, to obtain records, and examinations or 
opinions.  The veteran was specifically advised of the type 
of evidence that would establish the claims.  Thus, he has 
been provided notice of what VA was doing to develop the 
claims, notice of what he could do to help his claims and 
notice of how his claims was still deficient.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Additional evidence has been added to the claims 
file.  The Board is granting the veteran's claim in part at 
this time.  The evidence is being referred back to the AOJ 
with regard to the part of the claim which is not being 
granted at this time.  In this case, the Board finds that VA 
has done everything reasonably possible to assist the 
veteran.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the veteran could or 
should obtain has been provided in effect and no additional 
pertinent evidence appears forthcoming.  There is no 
indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the veteran or 
the appellant, and there is no other specific evidence to 
advise him/her to obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
veteran has had sufficient notice of the type of information 
needed to support the claim and the evidence necessary to 
complete the application.  Therefore, the duty to assist and 
notify as contemplated by applicable provisions, including 
VCAA, has been satisfied with respect to said issue on 
appeal.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the veteran.  Accordingly, 
appellate review may proceed without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 


Background

In July 1990, the veteran's claim for service connection for 
PTSD was received.  In a November 1990 rating decision, 
entitlement to service connection for PTSD was granted and a 
30 percent rating was assigned effective July 1990.  

In a May 1991 rating decision, an increased rating for PTSD 
was denied.  The veteran disagreed with that determination 
and a statement of the case was issued.  He did not perfect 
his appeal via submission of a timely and adequate 
substantive appeal.  

In November 1992 correspondence, the veteran indicated that 
he was seeking an increased rating for PTSD.  In a March 1993 
rating decision, a temporary total rating based on recent 
hospitalization was granted effective November 19, 1992 
through December 31, 1992.  Thereafter, the 30 percent rating 
was reassigned.  

In January 1996, correspondence from the veteran was received 
in which he indicated that he was seeking an increased rating 
for PTSD.  In a March 1996 rating decision, a 100 percent 
total rating was granted effective February 2, 1996.  The 100 
percent rating was thereafter continued in several rating 
decisions.  

In January 2000, correspondence from the veteran was received 
in which he indicated that he was seeking an earlier 
effective date for the 100 percent total rating for PTSD.  He 
stated that he had been severely disabled and unable to 
maintain work since 1990.  

In September 2003, the veteran testified at a Travel Board 
hearing before the undersigned.  At that time, he and his 
representative stated that the veteran had been totally 
disabled and unemployable for years.  They referenced earlier 
treatment at VA which would constitute informal claims and 
establish the level of severity warranted for a 100 percent 
rating.  

Thereafter, additional evidence was received.  This evidence 
consists of VA records, some duplicate and some new to the 
claims file.  The records include 1995 treatment records 
showing that the veteran was admitted to a Dual Diagnosis Day 
Treatment Interdisciplinary Treatment Plan program beginning 
on April 24, 1995.  Records from this treatment program show 
the veteran' symptoms included paranoia, auditory 
hallucinations, rage and hostility, anxiety, mood swings, and 
cognitive deficits.  



Analysis

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

In addition, the Court of Appeals for Veterans Claims (Court) 
has indicated that it is axiomatic that the fact that must be 
found in order for entitlement to an increase in disability 
compensation to arise, in other words, that the service-
connected disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Id. at 
521.

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).  

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 
38 C.F.R. § 3.152, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.157 
provides that once a formal claim for compensation has been 
allowed, the date of outpatient or hospital examination will 
be accepted as a claim when such reports relate to 
examination or treatment for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year.

As noted above, VA records have been received in support of 
the veteran's claim.  These records show that on April 24, 
1995, the veteran was admitted to a Dual Diagnosis Day 
Treatment Interdisciplinary Treatment Plan program.  Records 
from this treatment program show the veteran' symptoms 
included paranoia, auditory hallucinations, rage and 
hostility, anxiety, mood swings, and cognitive deficits.  The 
symptoms were related to the veteran's PTSD.  At that time, 
the current VA schedular rating criteria were not in effect.  
At that time, the old schedular criteria at 38 C.F.R. § 4.132 
(1994) were in effect and apply.  See Green v. Brown, 10 Vet. 
App. 111, 116-119 (1997) and 38 U.S.C.A. § 5110(g) (West 
1991).  

Under the old schedular criteria, when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic, symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or where the claimant is demonstrably unable 
to obtain or retain employment, a 100 percent rating is 
assigned.  38 C.F.R. § 4.132, Diagnostic Codes 9400 and 9411 
(1994).  These rating criteria set forth three independent 
bases for granting a 100 percent evaluation, pursuant to 38 
C.F.R. 4.132, Diagnostic Code 9411.  See Johnson v. Brown, 7 
Vet. App. 95 (1994).

The Board finds that the criteria for a 100 percent rating 
were met as of April 24, 1995.  A review of those records 
shows that it is factually ascertainable that an increase 
occurred as the veteran was in receipt of a 30 percent rating 
and the records show that the veteran was demonstrably unable 
to obtain or retain employment.  

In this case, the veteran's VA treatment for PTSD, commencing 
April 24, 1995, constituted a claim for an increase in 
benefits.  See 38 C.F.R. § 3.155(c).  Further, the provisions 
of 38 C.F.R. § 3.157 are applicable.  A claim for 
compensation was previously allowed.  Therefore the first 
part of 38 C.F.R. § 3.157 has been satisfied: compensation is 
in effect.  Next, the veteran was seen at a VA facility where 
he was treated for his PTSD.  Therefore, the second part of 
38 C.F.R. § 3.157 has been satisfied: VA treatment for the 
service-connected disability.  

The Board notes that Court determined that 38 C.F.R. § 3.157 
applies to a defined group of claims, i.e., as to disability 
compensation, those claims for which a report of a medical 
examination or hospitalization is accepted as an informal 
claim for an increase of a service-connected rating where 
service connection has already been established.  Sears v. 
Principi, 16 Vet. App. 244, 249 (2003).  Sears is precedent 
and controlling.  The decision implicitly invalidates 
numerous nonprecedential General Counsel opinions and seems 
to implicitly disregard the regulatory sentence, "or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission."  38 C.F.R. § 3.157(b)(1) (2003). See Gallegos v. 
Gober, 14 Vet. App 50, 55, rev'd 283 F.3d 1309 (Fed. Cir. 
2002).  However, as noted, in this case, a formal claim for 
compensation had been allowed and the VA records relate to 
treatment for which service connection has previously been 
established, for the veteran's PTSD.  Thus, 38 C.F.R. § 3.157 
does apply.  

Accordingly, the criteria for an April 24, 1995 effective 
date for a 100 percent rating for PTSD have been met.


ORDER

An April 24, 1995 effective date for a 100 percent rating for 
PTSD is granted, subject to VA regulations governing the 
payment of monetary benefits.

REMAND

The Board has granted an effective date of April 24, 1995 for 
a 100 percent rating for PTSD.  To that extent, the veteran's 
claim is allowed.  However, the Board has not granted an 
effective date prior to April 24, 1995.  The veteran 
indicated that he is seeking an effective date commencing in 
1990.  In conjunction with his claim, he submitted new 
evidence.  This evidence has not been subject to AOJ review.  

The veteran has been sent a VCAA letter.  Since the Board has 
adjudicated the claim in part as set forth above and since 
new evidence has been added to the claims file, the AOJ 
should send the veteran a VCAA letter applicable to the issue 
still on appeal.  The AOJ should undertake the appropriate 
actions to ensure that the current directives of VCAA have 
been followed.  Disabled Am. Veterans v. Sec'y. of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The veteran is hereby informed that if there is evidence 
supporting the issue on appeal, he must submit that evidence 
to VA.  Accordingly, this matter is REMANDED for the 
following actions:

1.  The veteran is informed that if there 
is evidence supporting the issues on 
appeal, he must submit that evidence to 
VA.  The veteran is informed that he is 
under an obligation to submit evidence.  
If there is evidence that an effective 
date prior to April 24, 1995, for a 100 
percent rating for PTSD is warranted, he 
must submit that evidence to VA.  If 
there is evidence that the veteran had a 
claim pending prior to that date and that 
a 100 percent rating was warranted for 
PTSD, he must submit that evidence to VA.  

2.  The VBA AMC should ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 with regard 
to the issue remaining on appeal.  A new 
VCAA letter should be issued in light of 
the Board's adjudication of the claim in 
part and in light of the new evidence.  

3.  The AOJ should review the veteran's 
claim of entitlement to an earlier 
effective date than April 24, 1995, for a 
100 percent rating for PTSD, in light of 
the newly submitted evidence.  If upon 
completion of the requested action, the 
issue on appeal remains denied, the case 
should be returned after compliance with 
requisite appellate procedures to include 
the issuance of a supplemental statement 
of the case which addresses the evidence 
added to the record since the May 2003 
supplemental statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



